Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 1 of 20        PageID #: 1170




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

 SEA SALT, LLC,                        )
                                       )
             Plaintiff,                )
                                       )
       v.                              )      2:20-cv-00099-JAW
                                       )
 TD BANK, NA, et al.,                  )
                                       )
             Defendants.               )

      ORDER ON PARTIAL OBJECTION TO RECOMMENDED DECISION

       A company objects in part to the Magistrate Judge’s recommended decision to

 dismiss its complaint and to deny leave to amend its complaint. Specifically, the

 company claims it should be granted leave to amend and to allege that, in response

 to trustee summonses, three financial institutions willfully and knowingly submitted

 false disclosures under oath, in violation of 14 M.R.S. § 2702.       Adopting the

 Magistrate Judge’s reasoning and conclusions, the Court addresses the company’s

 objections and rejects them as unsupported by the record or incorrect on the law for

 the reasons the Magistrate Judge articulated and the Court sets forth in this Order.

 I.    BACKGROUND

       A.    Procedural History

             1.     The Initial and First Amended Complaints

       On March 16, 2020, Sea Salt, LLC (Sea Salt) filed a complaint in this Court

 against Bellerose Investment Group, LLC (BIG), TD Bank, N.A. (TD Bank), Kimberly

 Mastropasqua, Cory Poulin, Platinum Pawn & Loan, and Constance Bellerose.
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 2 of 20                      PageID #: 1171




 Compl. (ECF No. 1) (Compl.). 1 On June 30, 2020, Sea Salt filed its First Amended

 Complaint, adding PayPal, Inc. (PayPal) and Coinbase, Inc. (Coinbase) as defendants.

 Pl.’s First Am. Compl. and Demand for Jury Trial (ECF No. 31) (First Am. Compl.).

                2.      The Motions to Dismiss

        On August 28, 2020, PayPal filed a motion to dismiss Sea Salt’s First Amended

 Complaint. Def. PayPal, Inc.’s Mot. to Dismiss Pl.’s First Am. Compl. (ECF No. 73)

 (PayPal Mot. to Dismiss). On the same day, Coinbase filed a motion to dismiss the

 First Amended Complaint. Def. Coinbase, Inc.’s Mot. to Dismiss Am. Compl. (ECF

 No. 74) (Coinbase Mot. to Dismiss). On August 31, 2020, TD Bank filed its motion to

 dismiss the First Amended Complaint. TD Bank, N.A.’s Mot. to Dismiss (ECF No.

 75) (TD Bank Mot. to Dismiss). On September 25, 2020, Sea Salt filed its opposition

 to each of the motions to dismiss. Pl.’s Consolidated Opp’n to Defs.’ Mots. to Dismiss

 (ECF No. 79) (Pl.’s Opp’n). On October 2, 2020, TD Bank filed a reply to Sea Salt’s

 opposition to its motion to dismiss. Def. TD Bank, N.A.’s Reply Supporting TD Bank’s

 Mot. to Dismiss (ECF No. 85). On October 16, 2020, PayPal filed its reply to Sea Salt’s

 opposition. Def. PayPal, Inc.’s Combined Reply in Supp. of Mot. to Dismiss and Resp.



 1       On June 29, 2020, Sea Salt filed a voluntary notice of dismissal as against Kimberly
 Mastropasqua, Notice of Voluntary Dismissal (ECF No. 29), and she was terminated as a Defendant
 that day.
         On August 3, 2020, Sea Salt moved for entry of default against BIG and for a hearing on its
 request for default judgment against BIG. Pl.’s Mot. for Entry of Default Against Def. Bellerose
 Investment Group, LLC and Req. for Hr’g on Rule 55(b)(2) Mot. for Default J. (ECF No. 50). On August
 4, 2020, the Clerk entered a default against BIG. Order Granting Mot. for Entry of Default (ECF No.
 52). On August 6, 2020, the Court granted Sea Salt’s request for a hearing on the motion for default
 judgment; however, due to the COVID-19 pandemic, as the Court was not holding evidentiary hearings
 inside the courthouse, it ordered the Clerk’s Office to schedule an evidentiary hearing on the motion
 for default judgment as soon as possible once the District recommences evidentiary hearings within
 the courthouse. Order (ECF No. 54). Evidentiary hearings have not yet recommenced.


                                                  2
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 3 of 20            PageID #: 1172




 in Opp’n to Pl.’s Mot. for Leave to File its Second Am. Compl. (ECF No. 89) (PayPal

 Opp’n).

               3.     The Motion to Amend the First Amended Complaint

        Also on September 25, 2020, Sea Salt filed a motion for leave to file a second

 amended complaint. Pl.’s Mot. for Leave to File Second Am. Compl. (ECF No. 78)

 (Pl.’s Mot. to Amend).       The proposed Second Amended Complaint omitted the

 negligence count, maintained the Maine statutory count under 14 M.R.S. § 2702, and

 added a Maine statutory count under 14 M.R.S. § 2701, as well as common law claims

 of fraudulent misrepresentation, unjust enrichment, and conversion. Id., Attach. 1,

 Second Am. Compl. ¶¶ 109-32, 143-52. On October 16, 2020 and October 23, 2020,

 respectively, Coinbase, PayPal and TD Bank filed their opposition to Sea Salt’s

 motion to amend, arguing that amendment would be futile. Coinbase’s Obj. to Pl.’s

 Mot. for Leave to File Second Am. Compl. (ECF No. 88) (Coinbase Opp’n); PayPal

 Opp’n; Def. TD Bank, N.A.’s Opp’n to Mot. for Leave to File Second Am. Compl. (ECF

 No. 93) (TD Bank Opp’n). On November 20, 2020, Sea Salt filed its consolidated reply

 to the oppositions to its motion for leave to file a second amended complaint. Pl.’s

 Consolidated Reply Mem. in Supp. of Mot. for Leave to File Second Am. Compl. (ECF

 No. 99) (Pl.’s Reply).

               4.     The Motion for Entry of Default

        On September 30, 2020, Sea Salt filed a motion for entry of default against

 Trustee/Defendant        Coinbase.   Pl.’s   Mot.   for   Entry   of   Default   against

 Trustee/Defendant Coinbase (ECF No. 81). On October 21, 2020, Coinbase filed an



                                              3
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 4 of 20            PageID #: 1173




 objection to Sea Salt’s motion for entry of default or in the alternative a motion to set

 aside default. Coinbase’s Obj. to Pl.’s Mot. for Entry of Default Against Def./Trustee

 Coinbase, Inc. and Alternatively, Mot. to Set Aside Entry of Default (ECF No. 92). On

 November 20, 2020, Sea Salt filed a reply to Coinbase’s response to Sea Salt’s entry

 of default. Pl.’s Reply Mem. in Supp. of Mot. for Entry of Default Against Coinbase,

 Inc. (ECF No. 98).

              5.      The Recommended Decision and Objection

       On December 10, 2020, the Magistrate Judge issued a recommended decision.

 Recommended Decision on Defs.’ Mots. to Dismiss and Order on Pl.’s Mot. for Leave

 to File Second Am. Compl. (ECF No. 100) (Recommended Decision). On December 31,

 2020, Sea Salt filed a partial objection to the Recommended Decision. Pl.’s Partial

 Obj. to Recommended Decision on Mots. to Dismiss and Mot. for Leave to File Second

 Am. Compl. (ECF No. 104) (Pl.’s Partial Obj.). On January 7, 2021, TD Bank filed its

 opposition to Sea Salt’s partial objection. Def. TD Bank, N.A.’s Resp. to Sea Salt’s

 LLC Partial Obj. to the Recommended Decision on Defs.’ Mots. to Dismiss and Order

 on Pl.’s Mot. for Leave to File Second Am. Compl. (ECF No. 105) (TD Bank’s Resp.).

 On January 12, 2021, Coinbase filed its opposition to Sea Salt’s partial objection.

 Coinbase Inc.’s Resp. to Pl.’s Partial Obj. to Recommended Decision on Mots. to

 Dismiss and Mot. for Leave to File Second Am. Compl. (ECF No. 106) (Coinbase’s

 Resp.).   On January 13, 2021, PayPal filed its opposition to Sea Salt’s partial

 objection. PayPal, Inc.’s Resp. to Pl.’s Partial Obj. to Recommended Decision on Mots.




                                            4
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 5 of 20                         PageID #: 1174




 to Dismiss and Order on Mot. for Leave to File Second Am. Compl. (ECF No. 107)

 (PayPal’s Resp.).

        B.      Factual Background 2

                1.      The Parties

        Sea Salt is a wholesale lobster distributor in the city of Saco, county of York,

 state of Maine. First Am. Compl. ¶ 3. TD Bank is a national bank headquartered in

 Cherry Hill, New Jersey and authorized to do business in the state of Maine. Id. ¶ 4.

 PayPal is an online payment system/solution, a Delaware corporation, and authorized

 to do business in the state of Maine. Id. ¶ 5. Coinbase is a digital currency exchange,

 a Delaware corporation, and authorized to do business in the state of Maine. Id. ¶ 6.

                2.      The Fraud: An Overview

        In the First Amended Complaint, Sea Salt described in detail a scheme that

 Matthew Bellerose, one of its employees and later one of its partners, engaged in with

 others to defraud and embezzle significant sums of money from Sea Salt from

 sometime in 2015 to the end of June 2018, when Sea Salt terminated Mr. Bellerose.

 Id. ¶¶ 15-40. On August 27, 2019, the Court issued an opinion on a motion for default

 judgment in the companion case of Sea Salt LLC v. Matthew R. Bellerose, No. 2:18-

 cv-00413-JAW (Bellerose), and presented an overview of the facts underlying Sea

 Salt’s claims:

              In the summer of 2017, Sea Salt hired a forensic accounting firm
        to investigate an unexplained and substantial loss of product for the
        year 2016 in the amount of 100,000 pounds of lobster. Sea Salt

 2       In describing the factual background, the Court restricted itself to the parties and claims that
 are the subject of the Recommended Decision and Sea Salt’s partial objection to the Recommended
 Decision.

                                                    5
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 6 of 20                        PageID #: 1175




        estimated that loss to be worth approximately $450,000 to $600,000
        based on a price per pound estimate of $4.50 to $5.95. The forensic
        accounting firm determined that this missing product was the result of
        theft. These losses continued until at least June 2018.

              Based on the evidence, the cause of these losses, as it turned out,
        was indeed theft. An employee of Sea Salt would ship inventory to a
        company called “Mastro’s” but would not invoice Mastro’s for most of the
        product. The amount of this loss between January 1, 2017 and June
        2018 totaled at least $1,496,427.67. This employee and his associates
        would then resell the stolen lobster at below market price. The profits
        from this fraudulent venture were deposited in accounts under the
        names “East End Transport” and “East End.” East End is a Maine
        Limited Liability Company located in Maine.

 Id., Decision and Order at 5-6 (ECF No. 86) (internal citations to record omitted).

                3.      Sea Salt LLC v. Matthew R. Bellerose, 2:18-cv-00413-JAW

        The discovery of this embezzlement led Sea Salt to file a lawsuit in state of

 Maine Superior Court on August 3, 2018 against East End Transport, LLC, Matthew

 R. Bellerose, Amanda F. Bellerose, Vincent J. Mastropasqua, Anthony J.

 Mastropasqua, and United Parcel Service, Inc. 3                 Bellerose, State Court Record,



 3       On February 4, 2019, the Court granted United Parcel Service’s (UPS) motion to compel
 arbitration and dismissed Sea Salt’s lawsuit against UPS. Bellerose, Order on Mot. to Compel
 Arbitration and to Dismiss (ECF No. 36).
         East End, LLC failed to answer or otherwise defend the Bellerose lawsuit and on April 17,
 2019, Sea Salt moved for entry of default. Id., Pl.’s Mot. for Entry of Default (ECF No. 46). The Clerk
 of Court entered judgment against East End the same day. Id., Order Granting Mot. for Entry of
 Default (ECF No. 47). On August 27, 2019, the Court issued a decision and order on a motion for
 default judgment against East End in the amount of $4,500,000. Id., Pl.’s Mot. for Entry of Default J.
 (ECF No. 41); id., Decision and Order (ECF No. 86). The Clerk entered default judgment against East
 End on August 29, 2019. Id., Default J. (ECF No. 87). On August 29, 2019, Sea Salt filed a motion for
 an award of attorney’s fees against East End. Id., Pl.’s Mot. for Att’y’s Fees (ECF No. 88). On October
 3, 2019, the Court granted the motion for award of attorney’s fees in the amount of $22,330.88. Id.,
 Order on Pl.’s Mot. for Att’y’s Fees (ECF No. 89).
         On June 29, 2020, Sea Salt, Vincent J. Mastropasqua, and Anthony J. Mastropasqua filed a
 Stipulation of Dismissal, dismissing Sea Salt’s claims against them. Id., Stipulation of Dismissal (ECF
 No. 205).
         On September 29, 2020, Sea Salt moved for entry of default against PayPal and Coinbase. Id.,
 Pl.’s Mot. for Entry of Default Against Trustees PayPal, Inc. and Coinbase, Inc. (ECF No. 219). The
 defaults are the subject of a Recommended Decision by the Magistrate Judge dated December 28, 2020,

                                                   6
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 7 of 20                    PageID #: 1176




 Attach. 1, State Ct. Docket at 1 (ECF No. 5). This lawsuit was removed to federal

 court on October 5, 2018. Id., Def. Vincent Mastropasqua’s Notice of Removal (ECF

 No. 1).    Although some Defendants have been dismissed, the Bellerose lawsuit

 remains pending in this Court against Defendants Matthew R. Bellerose and Amanda

 F. Bellerose, as well as Trustees PayPal and Coinbase.

                4.     Sea Salt v. TD Bank

        On March 16, 2020, Sea Salt filed the instant lawsuit. Compl. In the First

 Amended Complaint, Sea Salt alleges that during discovery in the Bellerose lawsuit,

 it discovered facts that provided a basis for initiating a second lawsuit against TD

 Bank, PayPal and Coinbase, among others. Id. ¶¶ 2(A), (B), 41-133. Sea Salt’s

 contentions against TD Bank, PayPal and Coinbase concern their alleged failure to

 disclose in response to trustee summonses that Matthew R. Bellerose was the

 beneficial owner of a TD Bank account under the name Bellerose Investment Group,

 LLC, which Sea Salt maintains was both negligent and a violation of Maine’s trustee

 process statute. Id. ¶¶ 2(A), 79-103. The First Amended Complaint contains two

 counts against TD Bank, PayPal and Coinbase: 1) statutory claims under 14 M.R.S.

 §§ 2614 and 2702, and 2) a negligence claim. Id. ¶¶ 79-103.




 which the Court affirmed on February 3, 2021. Id., Order Affirming the Recommended Decision of the
 Magistrate Judge (ECF No. 266).

                                                 7
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 8 of 20                  PageID #: 1177




 II.    THE RECOMMENDED DECISION 4

        In his Recommended Decision, the Magistrate Judge recommended that the

 Court grant Sea Salt’s motion to amend its complaint but only insofar as Sea Salt is

 claiming a violation of 14 M.R.S. § 2701. Recommended Decision at 24-25. The

 Magistrate Judge recommended that the Court deny the motion to amend insofar as

 the Second Amended Complaint attempts to state claims under 14 M.R.S. § 2702,

 fraudulent misrepresentation, unjust enrichment and conversion. Id. Finally, the

 Magistrate Judge recommended that the Court grant TD Bank’s, PayPal’s, and

 Coinbase’s motions to dismiss the First Amended Complaint. Id. If affirmed, the

 Recommended Decision would leave pending only a statutory claim under 14 M.R.S.

 § 2701 before the Court.

 III.   PARTIES’ POSITIONS

        A.      Sea Salt’s Objection to the Recommended Decision

        In its objection, Sea Salt complains that the Magistrate Judge’s Recommended

 Decision leaves it “with no remaining claim against TD Bank, even though TD

 allowed Matthew Bellerose to launder roughly $500,000 through an undisclosed

 account after being served with a trustee summons and subpoena in the 2018

 litigation.”   Pl.’s Partial Obj. at 3.         Similarly, Sea Salt observes that the

 Recommended Decision leaves Sea Salt “with little to no claim against PayPal and

 Coinbase, even though each Trustee Defendant had money belonging to [Matthew]



 4        The Recommended Decision did not address Sea Salt’s motion for entry of default against
 Coinbase, which remains referred to the Magistrate Judge and undecided. See Recommended Decision
 at 8, n.6.

                                                8
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 9 of 20           PageID #: 1178




 Bellerose or his sham entity at the moment each entity was served with a trustee

 summons.” Id. Sea Salt then repeats its factual allegations against TD Bank, PayPal

 and Coinbase. Id. at 4-10. Sea Salt disputes the view that allegations under § 2702

 amount to a claim of fraud that mandates compliance with the heightened pleading

 standards of Federal Rule of Civil Procedure 9(b). Id. at 13. After reviewing legal

 standards, Sea Salt turns to its arguments against each Defendant.

               1.    TD Bank

       Sea Salt quotes 14 M.R.S. § 2603 and emphasizes the term “principal

 defendant”:

       Service on the trustee binds all goods, effects or credits of the principal
       defendant entrusted to and deposited in the trustee’s possession, to
       respond to the final judgment in the action, as when attached by
       ordinary process if process describing the principal defendant with
       reasonable certainty is received at a time and in a manner that affords
       the trustee a reasonable opportunity to act on it.

 Pl.’s Partial Obj. at 15 (quoting 14 M.R.S. § 2603) (emphasis in Pl.’s Partial Obj.). In

 Sea Salt’s view, Matthew Bellerose was the “principal defendant” of two TD Bank

 corporate accounts: East End and BIG. Id. at 15. Despite TD Bank’s argument that

 Mr. Bellerose was not the principal defendant for the BIG account, Sea Salt argues

 that the facts just as plausibly justify the opposite conclusion. Id. Next, Sea Salt

 presses its argument about the provisions of the Bank Secrecy Act and FinCEN

 regulations, maintaining that the term “beneficial owner” in federal law is equivalent

 to “principal defendant” in state law. Id. at 15-16. Sea Salt contends that TD Bank’s

 search of accounts for Matthew Bellerose would have revealed the existence of the

 BIG account for which he was the sole beneficiary and triggered the disclosure

                                            9
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 10 of 20          PageID #: 1179




 obligation.   Id.   Sea Salt asserts that TD Bank’s failure to fully respond to its

 subpoena in the Bellerose litigation further supports its contention that TD Bank’s

 response was deliberate. Id. Sea Salt also claims that Mr. Bellerose’s infusion and

 withdrawal of large amounts of cash from the BIG account should have been a red

 flag for a classic money laundering operation. Id. Sea Salt urges the Court to allow

 discovery and perhaps the development of expert testimony on the factual issues in

 the Second Amended Complaint. Id.

               2.     PayPal

       In its objection to the Recommended Decision, Sea Salt maintains that the

 Magistrate Judge erroneously concluded that PayPal had not made a false or

 misleading disclosure in response to the trustee summons. Id. at 17. Sea Salt points

 to the “pushback letter” and PayPal’s profit from Mr. Bellerose’s accounts. Id. Sea

 Salt also notes that, contrary to its pushback letter, PayPal was able to identify

 Mr. Bellerose’s account in connection with the August 28, 2018 trustee summons. Id.

 at 18. Sea Salt also maintains that PayPal’s assertion that it never received Sea

 Salt’s September 4, 2018 email must be ignored for purposes of ruling on Sea Salt’s

 motion to amend its complaint. Id.

               3.     Coinbase

       Sea Salt is particularly upset that Coinbase simply ignored its trustee

 summons in violation of Rule 4B(e), and the remedy under Rule 4B(b) and 14 M.R.S.

 § 2614 is that the trustee is defaulted and “adjudged trustee as alleged.” Id. at 18-19

 (citing caselaw). Sea Salt observes that Coinbase, having ignored Sea Salt’s trustee



                                           10
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 11 of 20         PageID #: 1180




 summons for months, on December 11, 2018 sent a false email to Sea Salt, asserting

 it either had no customers named Matthew Bellerose or that its Matthew Bellerose

 accounts were zero or de minimis. Id. at 19. Sea Salt says that the Magistrate Judge

 should have drawn inferences from Coinbase’s obstruction of the discovery process in

 the Bellerose litigation. Id. Sea Salt urges the Court to allow discovery on these

 issues. Id. at 20.

       B.     The Defendants’ Responses

              1.      TD Bank’s Response

       In its response to Sea Salt’s objection, TD Bank states that because Sea Salt is

 objecting to a denial of a motion to amend complaint, it is a non-dispositive matter

 and the standard is whether the Magistrate Judge’s decision is “clearly erroneous or

 is contrary to law.” TD Bank’s Resp. at 3 (quoting FED. R. CIV. P. 72(a)). TD Bank

 says that Sea Salt’s Second Amended Complaint “d[id] not cure the underlying and

 fundamental defects in this case, namely, its own failure to identify BIG with

 reasonable certainty as a defendant in the 2018 Trustee Summons.” Id. TD Bank

 rejects Sea Salt’s reliance on the Bank Secrecy Act and the FinCEN regulations

 because they do not provide a private cause of action and do not establish a duty of

 care for purposes of Maine law. Id. at 4. Finally, to the extent the Court views Sea

 Salt’s objection as mandating de novo review, TD Bank urges the Court to reject the

 Sea Salt arguments because they merely reiterate arguments previously pressed and

 rejected by the Magistrate Judge. Id. at 5-7.




                                          11
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 12 of 20           PageID #: 1181




              2.     PayPal’s Response

       In its response, PayPal contends that the Court should reject Sea Salt’s

 objection to the Recommended Decision because Sea Salt is attempting to raise a new

 issue not previously presented to the Magistrate Judge, namely its assertion that the

 provisions of Rule 9(b) do not apply to his § 2702 claim. PayPal’s Resp. at 1-3. To the

 contrary, PayPal observes that Sea Salt had argued that it had met the heightened

 pleading requirements of Rule 9(b). Id. at 2. PayPal reviews the legal requirements

 for Rule 9(b) specificity, namely “time, place, and content” of the alleged fraud, and

 argues that Sea Salt’s pleadings do not meet them. Id. 2-6. PayPal argues that, based

 on the alleged facts, Sea Salt cannot establish a “basis for inferring scienter.” Id. at

 6. PayPal maintains that Sea Salt’s search for “deeper pockets” does not justify

 allowing Sea Salt to proceed with discovery on a non-meritorious claim. Id.

              3.     Coinbase’s Response

       In its response, Coinbase cites 14 M.R.S. § 2702 and says that the Magistrate

 Judge correctly determined that Sea Salt has not alleged that it fulfilled a condition

 for a claim under § 2702: namely, that Coinbase ever made a statement under oath

 in response to Sea Salt’s summonses.        Coinbase’s Resp. at 1.     Next, Coinbase

 reiterates that Sea Salt alleged that Coinbase responded falsely by email on

 December 11, 2018 to Sea Salt’s August 2018 trustee summons, but Coinbase says

 that Sea Salt has not specified what was false about its December 11, 2018 response.

 Id. at 2. In fact, Coinbase insists that its December 11, 2018 response was true or

 that Sea Salt has not stated what is untrue about this response. Id. at 5. This is



                                           12
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 13 of 20         PageID #: 1182




 because, according to Coinbase, Sea Salt had not identified BIG “with reasonable

 certainty” as § 2702 mandates. Id. at 5. Coinbase cites Maine statutory law to

 confirm that a limited liability company like BIG is an entity distinct from its

 members. Id. at 6 (citing 31 M.R.S. §§ 1504, 1544). Coinbase further asserts that

 Sea Salt’s Second Amended Complaint does not allege facts that could lead to a

 conclusion that it had “the willful and knowing state of mind necessary to state a

 section 2702 claim.” Id. at 2.

         Coinbase turns to its July 2020 response to Sea Salt’s May 2020 trustee

 summons. Id. at 3. Coinbase notes that it responded first by email in July 2020 and

 later by disclosure under oath in which it stated that it held about $46.00 in an

 account. Id.

         Noting that in Maine perjury is “a species of fraud,” Coinbase also views the

 Rule 9(b) particularized pleading requirements to apply to Sea Salt’s § 2702 claim.

 Id. at 3-4. Like PayPal, Coinbase says that this requires “time, place, and content”

 allegations, and Coinbase asserts that applying the Rule 9, or even the more lenient

 Rule 8 pleading standards, Sea Salt’s allegations fail to meet legal standards. Id.

 at 4.

         Coinbase echoes PayPal’s argument that there “can be no perjury where the

 allegedly false response by Coinbase was not ‘upon examination’ and, thus, not under

 oath.” Id. Coinbase points out that Sea Salt has not claimed that Coinbase filed an

 examination under oath in response to the 2018 trustee summons. Id. Moreover,

 Coinbase disputes Sea Salt’s premise, that a trustee summons “binds property of



                                           13
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 14 of 20           PageID #: 1183




 entities or persons not identified in the summons or that the recipient of a trustee

 summons must disclose anything about other entities, even if those entities are

 owned or affiliated with the person named in the trustee summons.”            Id. at 6.

 Coinbase asserts that its failure to respond on a timely basis to the trustee summons,

 if anything, is evidence of negligence, not willful and knowing falsity. Id. at 6-7.

 Finally, Coinbase urges the Court not to allow discovery on a claim that is

 fundamentally deficient. Id. at 7-8.

 IV.    DISCUSSION

        A.     14 M.R.S. § 2702 Claim

               1.    The Trustee Summons Process

        “Trustee process . . . is unknown to the common law. It is a creature of statute,

 and the rights as well as the procedure are governed by statute.” Davis v. U.S. Bobbin

 & Shuttle Co., 118 Me. 285, 286, 107 A. 865, 865 (1919). Furthermore, the Maine

 Supreme Judicial Court has long observed that “[b]ecause prejudgment attachment

 may operate harshly upon the party against whom it is sought, there must be strict

 compliance with the procedures prescribed by legislation and implemented by court

 rules.” Wilson v. DelPapa, 634 A.2d 1252, 1254 (Me. 1993) (quoting First Nat’l Bank

 of Damariscotta v. Staab, 505 A.2d 490, 491 (Me. 1986)); see Quimby v. Hewey, 92 Me.

 129, 131, 42 A. 344, 345 (1898) (“To charge the trustee, the attaching creditor must

 allege and prove every material fact necessary to bring his case within the purview

 of the statute”).

        Section 2702 of title 14 reads:



                                           14
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 15 of 20          PageID #: 1184




            Whoever, summoned as trustee, upon his examination willfully and
            knowingly answers falsely, shall be deemed guilty of perjury, and
            shall pay to the plaintiff in the action so much of the judgment
            recovered against the principal defendant as remains unsatisfied,
            with interest and costs, to be recovered in a civil action.

 14 M.R.S. § 2702. Maine Rule of Civil Procedure 4B(e) requires that, once served

 with a summons, a trustee “shall serve that trustee’s disclosure under oath within 20

 days after the service . . ..”

               2.      TD Bank

        In its Second Amended Complaint, Sea Salt alleges that on August 8, 2018 it

 served TD Bank with a trustee summons and on August 24, 2018, TD Bank responded

 to the trustee summons. Second Am. Compl. ¶¶ 54-55. On August 3, 2018, Sea Salt

 obtained an ex parte order approving a trustee process in favor of Sea Salt “against

 all Defendants” in the Bellerose litigation. See Bellerose, Def. Vincent Mastropasqua’s

 Notice of Removal, Attach. 4, Ex Parte Order Approving Attach. and Attach. by

 Trustee Process (ECF No. 1). The pertinent named Defendants in the Bellerose

 litigation were Matthew Bellerose and East End Transport, LLC. Id. The August 3,

 2018 Order read in pertinent part:

        IT IS HEREBY ORDERED that . . . attachment by trustee process in
        favor of Plaintiff Sea Salt, LLC be made against the property, real
        estate, bank accounts, cash, credit, or bonds of Defendants Matthew R.
        Bellerose . . . and East End Transport, LLC, in the amount of
        $1,496,427.67.




                                           15
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 16 of 20                    PageID #: 1185




 Id. at 2. On August 8, 2018, Sea Salt served a trustee summons on TD Bank which

 attached the August 3, 2018 order. 5 On August 24, 2018, TD Bank responded under

 oath:

         I have reviewed or caused to be reviewed the books and records of the
         Bank and determined based on such review, pursuant to 31 CFR Part
         212, that at the time of service of said Summons to Trustee, the Bank
         had goods, effects or credits of the named Defendant(s) in the amount of
         $170,241.05.

 Bellerose, State Court Record, Attach. 31, Trustee’s Answer at 2 (ECF No. 5). TD

 Bank’s Trustee Answer is signed and sworn to by a Levy Associate at TD Bank. Id.

         On its face, the August 3, 2018 order does not mention BIG and TD Bank would

 have no reasonable basis to conclude that it should look for assets held in accounts

 under the name BIG under an order that does not even mention BIG’s name. Within

 the language of the statute, Sea Salt did not describe BIG itself “with reasonable

 certainty” as required by 14 M.R.S. § 2603 because Sea Salt does not describe BIG at

 all.

         Sea Salt’s position, that in naming Matthew Bellerose, the trustee summons

 encompassed an account held by a limited liability company of which Mr. Bellerose

 was a member, runs contrary to fundamental principles of the Maine Limited

 Liability Company Act. See 31 M.R.S. §§ 1501-1693. Under Maine law, a “limited

 liability company is an entity distinct from its members.” 31 M.R.S. § 1504(1).




 5       The Court has not been able to locate in the record the trustee summons for TD Bank and the
 order that Sea Salt attached to the summons. However, TD Bank has not disputed that it was served
 the summons on August 8, 2018 and the Court assumes that the summons must have attached the
 August 3, 2018 order. An example of Sea Salt doing so is found in an attachment to PayPal’s motion
 to dismiss. See PayPal Mot. to Dismiss, Attach. 1, Trustee Summons at 1-5.

                                                 16
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 17 of 20              PageID #: 1186




 Furthermore, a limited liability company has “the capacity to sue and be sued in its

 own name” and “to hold property in its own name.” 31 M.R.S. § 1505(1), (2). Maine

 law expressly provides that a member of a limited liability company is “not liable,

 solely by reason of being a member, under a[n] . . . order of a court, or in any other

 manner, for a debt, obligation or liability of the limited liability company.” 31 M.R.S.

 § 1544.

       It also runs counter to District of Maine caselaw. In 2002, a magistrate judge

 of this District addressed the same issue Sea Salt now raises and concluded that a

 trustee process in the name of an individual does not capture the account of a limited

 liability company whose member is the same individual. First Union Nat’l Bank v.

 Clark, Civil No. 02-05-P-H, 2002 U.S. Dist. LEXIS 13084, at *3-10 (D. Me. Jul. 17,

 2002), aff’d 2002 U.S. Dist. LEXIS 15986 (D. Me. Aug. 23, 2002).

       Sea Salt urges the Court to conclude that the Bank Secrecy Act and its

 regulations effectively altered the meaning of Maine’s Trustee Process Law to include

 the federal Bank Secrecy Act and its regulations. At the same time, however, Sea

 Salt concedes that the Bank Secrecy Act does not create a private cause of action

 against banks for those affected by its violation. Pl.’s Partial Obj. at 6 (“Plaintiff does

 not allege a private right of action against TD Bank under the Bank Secrecy Act”);

 TD Bank Mot. to Dismiss at 16-18. But in pressing its contention that the provisions

 of the Bank Secrecy Act and its regulations have become infused as a standard for

 execution of the Maine Trustee Process Law, Sea Salt is arguing that Maine law

 provides what federal law does not. To state the proposition is to expose its weakness:



                                             17
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 18 of 20             PageID #: 1187




 the Court is not convinced that a preexisting state statute was intended to

 incorporate remedies in a subsequently enacted federal law not available in the

 federal law itself.

        Sea Salt’s final argument is that the Bank Secrecy Act created a new banking

 standard for the disclosure of the members of limited liability companies under the

 Maine Trustee Process Law. Again, the standard under the Maine Trustee Process

 Law is a statutory standard and Sea Salt was strictly required to bring itself within

 its terms. The Maine Trustee Process Law required TD Bank to disclose the assets

 of the “principal defendant” under 14 M.R.S. § 2603, namely that of Mr. Bellerose and

 East End who are named as defendants, not the assets of an unnamed limited liability

 company of which a principal defendant was the sole member. Finally, the Court

 agrees with the Magistrate Judge that TD Bank’s failure to include BIG’s holding

 would constitute negligence at best and would not meet the “willful and knowing”

 standard required for the imposition of liability under 14 M.R.S. § 2702.

               3.      PayPal and Coinbase

        Applying these precepts of the Maine Trustee Process Law, the Court

 concludes that Sea Salt has failed to fit itself within the provisions of 14 M.R.S. § 2702

 in its claims against PayPal and Coinbase. Section 2702 of title 14 requires the

 trustee to respond to the trustee summons “upon . . . examination” and Rule 4B(e)

 requires that the disclosure be “under oath.”

        In its Second Amended Complaint, as against PayPal and Coinbase, Sea Salt

 makes no allegation that either PayPal or Coinbase responded under oath upon an



                                            18
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 19 of 20         PageID #: 1188




 examination. A violation of § 2702 is premised on a material, false statement under

 oath that amounts to perjury. 14 M.R.S. § 2702 (“shall be deemed guilty of perjury”).

 Perjury under Maine law requires a false material statement under oath. See 17-A

 M.R.S. § 451(1)(A) (“A person is guilty of perjury if he makes (A) in any official

 proceeding, a false material statement under oath . . .”) (emphasis added). Silence or

 an unsworn statement does not constitute perjury. HCI Corp. v. Voikos Constr. Co.,

 581 A.2d 795, 798 (Me. 1990) (holding that a perjury conviction requires an oath).

 Sea Salt therefore does not state a claim against either PayPal or Coinbase under

 § 2702.

       B.     Remaining Claims

       Sea Salt’s Second Amended Complaint also asserts common law claims of

 fraudulent misrepresentation, unjust enrichment, and conversion against TD Bank,

 PayPal, and Coinbase. Sea Salt’s objection, however, “only pertains to denial of leave

 to amend by adding a claim under 14 M.R.S. § 2702.”          Pl.’s Partial Obj. at 3.

 Therefore, the Court deems Sea Salt as having waived any objection to the Magistrate

 Judge’s recommendation to deny Sea Salt leave to amend with claims of fraudulent

 misrepresentation, unjust enrichment, and conversion. See Recommended Decision

 at 20-24.   The Court has performed a de novo review of these unobjected-to

 recommendations and concurs with them.

 V.    CONCLUSION

       The Court has reviewed and considered the Magistrate Judge’s Recommended

 Decision, together with the entire record, and has made a de novo determination of



                                          19
Case 2:20-cv-00099-JAW Document 108 Filed 02/03/21 Page 20 of 20                        PageID #: 1189




 all matters adjudicated by the Magistrate Judge’s Recommended Decision. 6 The

 Court concurs with the recommendations of the Magistrate Judge for the reasons set

 forth in his Recommended Decision, and further set forth herein, and determines no

 further proceeding is necessary.

            1. The Court AFFIRMS the Recommended Decision of the Magistrate
            Judge (ECF No. 100).

            2. The Court DENIES Sea Salt, LLC’s Objection to the Recommended
            Decision of the Magistrate Judge (ECF No. 104).

            3. The Court GRANTS in part and DENIES in part Sea Salt, LLC’s Motion
            for Leave to File Second Amended Complaint (ECF No. 78), leaving only
            the claim under 14 M.R.S. § 2701.

            4. The Court GRANTS TD Bank, N.A.’s (ECF No. 75), PayPal, Inc.’s (ECF
            No. 73), and Coinbase, Inc.’s (ECF No. 74) motions to dismiss Sea
            Salt, LLC’s First Amended Complaint and DISMISSES Sea Salt, LLC’s
            First Amended Complaint (ECF No. 31).


        SO ORDERED.

                                                /s/ John A. Woodcock, Jr.
                                                JOHN A. WOODCOCK, JR.
                                                UNITED STATES DISTRICT JUDGE

 Dated this 3rd day of February, 2021




 6       The parties spar over the Court’s standard of review. See Pl.’s Partial Obj. at 1 (“Plaintiff
 requests a de novo determination”); TD Bank’s Resp. at 5-6 (arguing for “clear error” review); PayPal’s
 Resp. at 1-3 (same). Without deciding the issue, the Court performed a de novo review.

                                                   20
